Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the US Pat. No. 10,462,981 (“the ‘981 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
	
	Response to Amendment
The amendment to the claims filed on 9/25/2020 is objected to as not complying with the requirements of 37 CFR 1.173(b)(2) and (d)(1)&(2) because each change relative to the ‘981 patent has not been properly marked.  37 CFR 1.173(b)(2) and (d)(1)&(2) state:
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

The claims presented in the amendment filed 9/25/2020 do not include markings complying with the requirements of 37 CFR 1.173(d)(1).  Specifically, the amendment includes the use of double brackets to indicate omitted claim language with respect to the original claims of the ‘981 patent.
These corrections should be submitted with the next correspondence.

Application Data Sheet
	The Application Data Sheet (ADS) filed 09/25/2020 is objected to as not providing the city of residence of Brittany Cowan.  The ADS lists the city as CDA however this is an abbreviation and the full city name should be spelled out.  Appropriate correction is required.  

Information Disclosure Statement
It is recommended that applicant file an IDS including all the prior art cited in the original application.  This is requested in order for any reissue patent to also contain the same cited prior art.
  
Consent of Assignee
This application is objected to under 37 CFR § 1.172(a) as lacking a proper written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR § 1.172.  See MPEP § 1410.01.  Specifically, there is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR § 3.73.  
The consent of assignee must be signed by a party authorized to act on behalf of the assignee.  For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record.  For applications filed before September 16, 2012, the consent must be signed by the assignee.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. Parties authorized to act on behalf of the assignee include, an officer (chief executive officer, president, vice-president, secretary, or treasurer), chairman of the board of directors but not the signature of an individual director, and modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors.  Additionally, in foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization.  A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee.  The title of “Managing Member” on the Consent of Assignee filed 09/25/2020 does not clearly indicate the signatory as an officer of the assignee.  
A proper assent of the assignee in compliance with 37 CFR §§ 1.172 and 3.73 is required in reply to this Office action.  Alternately, Applicant may submit a statement that the signing party is authorized to sign on behalf of the assignee.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
US Pat. Application 15/617,247 (“the ‘247 application”) resulting in the ‘981 patent was filed as Dune Farmers being the applicant under 37 CFR 1.46.  See the ‘247 application ADS filed 06/08/2017 and Statement under 37 CFR 3.73(c) filed 06/19/2017.  Therefore, the submission of forms PTO/AIA /05 (Reissue Application Declaration by the Inventor) and PTO/AIA /07 (Substitute Statement) in this reissue application have been incorrectly filed and applicant should instead file a PTO/AIA /06 (Reissue Application Declaration by the Assignee).  As noted in 37 CFR 1.175(c): 
(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:
(1) The application does not seek to enlarge the scope of the claims of the original patent; or
(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.
The reissue Declaration filed with this application is defective because it fails to fully identify at least one error which is relied upon to support the reissue application.  While the error statement lists original claims, the statement does not include original claim language (at least one word) that caused the claim to be in error.  As noted in MPEP 1414 II:
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.

	Recapture
Claims 1-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Claims 1 and 14 are broader than original patent claim 1.  Amended claims 1 and 14 do not include the claim limitation of “the one or more sidewalls intersect with the oblique liquid drain away member; the one or more sidewalls include a first exposed height above the oblique liquid drain away member toward the first end of the oblique liquid member, and a second exposed height above the oblique liquid drain away member toward the second end of the oblique liquid drain away member; and the second exposed height is greater than the first exposed height” which was part of original patent claim 1.
Therefore step 1 of the three-step test is met for claims 1 and 14.

	Step 2: In the prosecution of ‘247 application, applicant relied upon the above limitation in order to gain allowance of the claims; this limitation is not included in the amended or new claims submitted for reissue.
Specifically, Applicant authorized the examiner’s amendment introducing these claim limitations in to the claims in order to gain allowance of the claims over the cited prior art.  As stated in the reasons for allowance, “Foster fails to show the unique combination of the detailed oblique drain away member in combination with elevated pedestal having two heights above the drain away member such that the first exposed height is towards a second end of the oblique drain away member at a low point and the second exposed height is towards the first end of the drain away member at a high point, the second exposed height being greater than the first exposed height.  See the ‘247 application, Notice of Allowance, mailed 07/10/2019.
	Therefore, step 2 of the three-step test is met for claims 1-19.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
Claims 1 and 14 entirely eliminate the surrendered subject matter with respect to the first and second exposed heights where the second exposed height is greater than the first.  No other claim language has been introduced into the claim that materially narrows the claim limitation in other aspects.  
During the prosecution of the ‘981 patent, the Applicant specifically authorized that the prior art did not disclose the above amended claim language.  Therefore, the Applicant is not permitted to remove this limitation without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 1-19.

	The omission of “the one or more sidewalls intersect with the oblique liquid drain away member; the one or more sidewalls include a first exposed height above the oblique liquid drain away member toward the first end of the oblique liquid member, and a second exposed height above the oblique liquid drain away member toward the second end of the oblique liquid drain away member; and the second exposed height is greater than the first exposed height” from amended claims 1 and 14 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 1-14 are rejected under 35 U.S.C. 251 as indicated above.  

	
	
	Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101271167 to Song (“Song”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Song in view of US 2006/0277825 to Sanders (“Sanders”).
Regarding claim 1, Song teaches a planter pot drain tray (see fig. 4), comprising: an elevated central pedestal member (31); an oblique liquid drain away member (21), wherein the oblique liquid drain away member includes a high point at a first end of the planter pot drain tray and a low point at a second end of the planter pot drain tray (see fig. 10); an outer rim (22) coupled to an outer edge of the oblique liquid drain away member; and a drain spout member (51) coupled to the outer rim at the low point of the oblique liquid drain away member at the second end of the planter pot drain tray (see annotated fig. 9 below), wherein the elevated central pedestal member includes one or more sidewalls (32).  
Regarding claim 3, Song teaches that the oblique liquid drain away member (21) is orientated obliquely relative to an upper horizontal planar surface (31) of the elevated central pedestal member (see annotated fig. 9 below); and the elevated central pedestal member is configured to elevate a planter pot and associated plant on the horizontal planar surface above a water drainage area.  
Regarding claim 4, Song shows that the outer rim (22) is configured to contain water runoff on the oblique liquid drain away member, and to guide the water runoff in tandem with the oblique liquid drain away member toward and out of the drain spout member (see annotated fig. 9 below).  
Regarding claim 7, Song teaches a water conduit (52) connected to the drain spout member (51) to extend an exit point of the water runoff.  
Regarding claim 20, Song teaches a planter pot drain tray (see fig. 4), comprising: an elevated central pedestal member (31); an oblique liquid drain away member (21) surrounding the elevated central pedestal member, wherein the oblique liquid drain away member includes a high point at a first end of the planter pot drain tray and a low point at a second end of the planter pot drain tray (see fig. 10);  an outer rim (22) coupled to an outer edge of the oblique liquid drain away member; and a drain spout member (51) coupled to the outer rim at the low point of the oblique liquid drain away member at the second end of the planter pot drain tray (see fig. 9), wherein: the elevated central pedestal member includes one or more sidewalls (32); the one or more sidewalls intersect with the oblique liquid drain away member (see fig. 9); the one or more sidewalls include a first exposed height above the oblique liquid drain away member toward the first end of the oblique liquid drain away member (see annotated fig. 9 below), and a second exposed height above the oblique liquid drain away member toward the second end of the oblique liquid drain away member (see annotated fig. 9 below); and the second exposed height is greater than the first exposed height (see annotated fig. 9 below).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (water drainage area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper horizontal planar surface)][AltContent: arrow][AltContent: textbox (Side wall – second height)][AltContent: textbox (Side wall – first height)]
    PNG
    media_image2.png
    373
    733
    media_image2.png
    Greyscale

	Alternatively, if it is found that Song does not teach a drain spout member, one would have been obvious.  Sanders teaches a plant pot drainage tray that includes an oblique liquid drain away surface (32) and a drain spout member (46).  See Sanders figs. 8-9.
	At the time of the invention, it would have been obvious to incorporate the drain spout member as taught by Sanders into the invention of Song.  The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to incorporate the drain spout member of Sanders into the device of Song in order to provide a connector that can be exchanged for various sized outlets in order to accommodate different size hoses or conduits.  This incorporation would have been done with predictable results, i.e. hose/conduit accommodation and subsequent drainage.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Song alone or with Sanders and in view of US 2016/0128282 to Halferty (“Halferty”).  Song alone or with Sanders meets the claim limitations as described above but fails to teach a drain well at the second end of the planter pot drain tray and coupled to the spout member.  However, Halferty discloses a water catching and drainage saucer that includes the use of a well (28) at the drain spout member.   The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to incorporate the drain well into oblique drain away member at the drain spout member in order to further enhance removal of liquid from the drain away member.  Halferty discloses that the slope of the well is acute thereby providing an angle that will further move liquid to the drain spout.  One skilled in the art would recognize this advantage and expect predicable results of liquid drainage after its incorporation.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song alone or with Sanders and Knowledge in the Art.  
Regarding claim 8, Song alone or with Sanders meets the claim limitations as described above but fails to include the structure being circular.  However, circular drain pans/saucers have been well known in the art since the 1800s.  See US 75555; US 2,206,694; and GB 838,888.  One skilled in the art would have been motivated to change the shape of the saucer in order to match the circular profile of the pot; thereby conserving space around the pot.  See also, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 9, Song teaches a first plurality of internal support beam members coupled to the elevated central pedestal member under the substantially planar circular upper surface; and a second plurality of internal support beam members coupled to the elevated central pedestal member under the substantially planar circular upper surface, wherein the first plurality of internal support beam members are arranged perpendicular to the second plurality of internal support beam members.  See annotated fig. 6 below.
[AltContent: textbox (a second plurality of internal support beam members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (a first plurality of internal support beam members)]
    PNG
    media_image3.png
    367
    451
    media_image3.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song with Sanders and Knowledge in the Art.  
Song with Sanders and Knowledge in the Art meet the claim limitations as described above for claim 9.  Sanders also discloses fins 64 for supporting the bottom of the saucer.  See fig. 7.  The fins (64) are useful for allowing the user to wash the underside of the drainage tray and thereby allowing the underside of the drainage tray to dry.  See Sander page 5 para. [0039].  
At the time of the invention, it would have been obvious to incorporate the fins as taught by Sanders into the invention of Song.  The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to substitute the fins of Sanders into the embodiment of fig. 5 of Song in order to provide a support structure that would allow for air drying.  This incorporation would have been done with predictable results, i.e. support for the underside of the saucer.
Regarding claims 10-11, the combination of the features would result in a plurality of support fin members that are configured to make contact with a ground level surface and the plurality of support fin members are coupled to the oblique liquid drain away member.  
Regarding claim 12, the outer rim of Song has both an upper rim that extends above the horizontal planar surface of the elevated central pedestal (31) and lower outer rim that extends downwardly and connects to the oblique liquid drain away member (21).  See Song fig. 9.  

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song with Sanders and Knowledge in the Art and further in view of Halferty.  Song with Sanders and Knowledge in the Art meets the claim limitations as described above but fails to teach a drain well at the second end of the planter pot drain tray and coupled to the spout member.  However, Halferty discloses a water catching and drainage saucer that includes the use of a well (28) at the drain spout member.   The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to incorporate the drain well into oblique drain away member at the drain spout member in order to further enhance removal of liquid from the drain away member.  Halferty discloses that the slope of the well is acute thereby providing an angle that will further move liquid to the drain spout.  One skilled in the art would recognize this advantage and expect predicable results of liquid drainage after its incorporation.  Additionally, the diameter of the drain spout of Song is less than the distance between the upper edge of the outer rim and the incorporated lower edge of the drain well.  Furthermore, the fins as taught by Sanders would extend below the drain well in order to provide the advantage of a space of allowing air drying.  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song alone or with Sanders and Knowledge in the Art.  Song discloses a planter pot drain tray system (fig.4), comprising: a water conduit (52); a first planter pot drain tray including an elevated central pedestal member (31), an oblique liquid drain away member (21), an outer rim coupled to an outer edge of the oblique liquid drain away member (22), and a drain spout member (51) coupled to the outer rim; and the oblique liquid drain away member of each of the first planter pot drain tray includes a high point at a first end of the corresponding planter pot drain tray and a low point at a second end of the corresponding planter pot drain tray (see fig. 10); and the elevated central pedestal member of each of the first and second planter pot drain trays includes one or more sidewalls (32).  Song further teaches a connection joint (60) for connecting the drain spout member to the water conduit (52).  Additionally, the embodiment of fig. 15 includes an elongated planter pot drain tray for accommodating multiple plant pots.  
Alternatively, if it is found that Song does not teach a drain spout member, one would have been obvious.  Sanders teaches a plant pot drainage tray that includes an oblique liquid drain away surface (32) and a drain spout member (46).  See Sanders figs. 8-9.
At the time of the invention, it would have been obvious to incorporate the drain spout member as taught by Sanders into the invention of Song.  The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to incorporate the drain spout member of Sanders into the device of Song in order to provide a connector that can be exchanged for various sized outlets in order to accommodate different size hoses or conduits.  This incorporation would have been done with predictable results, i.e. hose/conduit accommodation and subsequent drainage.
Regarding claims 14 and 15, Song alone or with Sanders meets the claim limitations as described above but fails to teach a second and third planter pot drain tray including all the limitations of the first planter pot drain tray wherein the drain spout member of the second planter pot drain tray is coupled to the water conduit.  
However, as shown in fig. 15 of Song it is contemplated to use the system with multiple plant pots (six shown).  Additionally, it is well known in the art to have multiple independent planter pots in different locations yet still connected to one water system, see US 3,199,791.  These systems are commonly seen in greenhouses.  
At the time of the invention, it would have been obvious to incorporate multiple, at least three, drain trays into the overall system in order to provide plants in different locations with the enhanced drainage ability of Song.  The water conduit (52) would then be connected to multiple drain spouts from each of the drain trays.  One skilled in the art would expectable predictable results in achieving drainage of each of the drain trays located at different positions into one drain.  
Regarding claim 16, the elevated central pedestal member of each of the first, second and third drain trays includes one or more sidewalls (32); the one or more sidewalls intersect with the oblique liquid drain away member (see fig. 9); the one or more sidewalls include a first exposed height above the oblique liquid drain away member toward the first end of the oblique liquid drain away member (see annotated fig. 9 below), and a second exposed height above the oblique liquid drain away member toward the second end of the oblique liquid drain away member (see annotated fig. 9 below); and the second exposed height is greater than the first exposed height (see annotated fig. 9 below).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (water drainage area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper horizontal planar surface)][AltContent: arrow][AltContent: textbox (Side wall – second height)][AltContent: textbox (Side wall – first height)]
    PNG
    media_image2.png
    373
    733
    media_image2.png
    Greyscale

  
Regarding claim 17, Song includes connectors (60) that attach the drain spout (51) to the conduit (52) wherein water runoff from the first, second, and third planter pot drain trays is combined and directed to a single exit point from the water conduit and re-directed to at least one of a drain or plants that are external relative to the first, second, and third planter pot drain trays.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song alone or with Sanders and Knowledge in the Art and further in view of Halferty.  Song alone or with Sanders and Knowledge in the Art meets the claim limitations as described above but fails to teach a drain well at the second end of each of the multiple planter pot drain trays and coupled to the spout member.  However, Halferty discloses a water catching and drainage saucer that includes the use of a well (28) at the drain spout member.   The devices are analogous in the art of plant drainage trays; therefore, a combination is proper.  Additionally, one skilled in the art would have been motivated to incorporate the drain well into oblique drain away member at the drain spout member in order to further enhance removal of liquid from the drain away member.  Halferty discloses that the slope of the well is acute thereby providing an angle that will further move liquid to the drain spout.  One skilled in the art would recognize this advantage and expect predicable results of liquid drainage after its incorporation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                

Conferees: /ple/ and /E.D.L/                                 SPRS, Art Unit 3993